Per Curiam : We are satisfied with and adopt the foregoing opinion of the Appellate Court. Counsel for the appellant have furnished us with a brief criticising both the conclusions and reasoning of the opinion with great earnestness, and we have carefully examined the various propositions discussed and authorities cited, in the light of the suggestions thus made by counsel, and after having fully considered the case, we are disposed to concur with the Appellate Court both in its conclusions and in the process of reasoning by which those conclusions are reached. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.